Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 03/30/2018.  Claims 1-20 are pending. Claims 1, 15, and 16 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0026] uses the same reference character to describe two different parts: fluid source 102 and plenum 102.
Paragraph [0027] uses two different reference characters to describe the same part: diffuser nozzle 120 and diffuser nozzle 116
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites the subcombination of the "air foil" in line 1 that is inconsistent with the limitation directed to the combination of the "air foil" and "a vehicle" in lines 1-2.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because the "vehicle" is not an inherent component of the "air foil."
Additionally, the term "high-speed solenoid valves" in claim 9 is a relative term which renders the claim indefinite.  The term "high-speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the subcombination of the "air foil" in line 1 that is inconsistent with the limitation directed to the combination of the "air foil" and "a vehicle" in lines 1-2.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because the "vehicle" is not an inherent component of the "air foil."
Claim 10, also recites “the airfoil is mounted to a vehicle with an engine, and wherein the fluid source includes a plenum, configured to accumulate bleed air received from the engine of the vehicle” in lines 1-3.  This limitation is vague and indefinite.  It is not clear if the airfoil, the fluid source, or the plenum is configured to accumulate bleed air received from the engine of the vehicle.  If the claim were written to specify which part is configured to perform the claimed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12, 15, and 16 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Shmilovich et al., U.S. Patent Application Publication 2016/0375986 A1 (hereinafter called Shmilovich).
Regarding claim 1, Shmilovich teaches a fluidic actuator system (See e.g., FIGS. 4 & 5 elements 400 & 500) for actively modifying airflow across an airfoil, the airfoil having a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading to the trailing edge, and a spanwise direction transverse to the chordwise direction, the fluidic actuator system comprising:
a fluid source (See e.g., FIG. 4 elements 342 & 410);
a plurality of nozzles each configured to attach at a discrete location of the airfoil spaced from adjacent ones of the nozzles in the spanwise direction, and to direct fluid outwardly from the wetted surface (See e.g., FIGS. 4 & 5 elements 312, 314, 316, 318); and
(See e.g., FIGS. 4 & 5 elements 412; [0058]) each fluidly connecting a respective one or a plurality of the nozzles to the fluid source (See e.g., FIGS. 4 & 5 elements 412, 342, 312, 314, 316, 318; [0058]), the electronic valves being selectively actuable to discharge a single fluid jet from a single one of the nozzles and to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIGS. 4 & 5 elements 412, 420, 312, 314, 316, 318; ¶s [0060], [0064]-[0067], [0076], & [0100], “The control valves 412 are configured to allow or disallow a fluid to flow through the ducts 414, 416 and/or 418 as appropriate. The control valves 412 may be any sort of … electrically controlled valve capable of being opened, closed and/or otherwise actuated in response to a control signal 420 provided by the controller 422. The controller 422 is configured to control the swiveling vanes 320 and a flow of the compressed fluid 336 through at least one of the fluid ejection slots 312, 314, 316, and 318 based on operational conditions.”).
Regarding claim 2, Shmilovich teaches further comprising an electronic controller (See e.g., FIG. 4 element 422) communicatively connected to the electronic valves (See e.g., FIGS. 4 & 5 elements 412, which are included for each set of output ducts, e.g., 414, 416, 418 and fluid ejection slots, e.g., 312, 314, 316, 318), each of the electronic valves being actuable in response to a trigger signal received from the electronic controller (See e.g., FIG. 4 elements 420 & 422; ¶s [0065], [0060], [0067], [0076], [0081], [0084], & [0100], “The control valves 412 are configured to allow or disallow a fluid to flow through the ducts 414, 416 and/or 418 as appropriate. The control valves 412 may be any sort of … electrically controlled valve capable of being opened, closed and/or otherwise actuated in response to a control signal 420 provided by the controller 422.”).
Regarding claim 10, as best understood, Shmilovich teaches wherein the airfoil is mounted to a vehicle (See e.g., FIG. 3; ¶ [0030]) with an engine (See e.g., FIG. 4 element 304-engine), and wherein the fluid source includes a plenum (See e.g., FIG. 4 element 410), configured to accumulate bleed air received from the engine of the vehicle (See e.g., FIG. 4; ¶ [0062]), and/or other suitable compressed air source selected from the group consisting of an air compressor and a collection of compact compressors.
Regarding claim 12, Shmilovich teaches wherein each of the nozzles includes an angled nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being obliquely angled with respect to the wetted surface of the airfoil (See e.g., FIG. 4 element 316).
Regarding claim 15, Shmilovich teaches a method (See e.g., FIGS. 23 & 24) of assembling a fluidic actuator system (See e.g., FIGS. 4 & 5 elements 400 & 500) for actively modifying airflow across an airfoil of a vehicle, the airfoil having a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading to the trailing edge, and a spanwise direction transverse to the chordwise direction, the method comprising:
mounting a fluid source to the vehicle (See e.g., FIGS. 3 & 4 element 342);
mounting a plurality of nozzles to the vehicle (See e.g., FIG. 3 elements 312, 314, 316, 318) such that each of the nozzles is attached at a discrete location of the airfoil spaced from adjacent ones of the nozzles in the spanwise direction (See e.g., FIGS. 3, 5, & 6 element 332; ¶s [0003], [0054], [0069], which teach spanwise direction), each of the nozzles being configured to direct fluid outwardly from the wetted surface (See e.g., FIGS. 3-5 elements 312, 314, 316, 318); and
mounting a plurality of electronic valves to the vehicle (See e.g., FIGS. 4 & 5 elements 412; [0058]), each of the electronic valves fluidly connecting a respective one or a plurality of the nozzles to the fluid source (See e.g., FIGS. 4 & 5 elements 412, 342, 312, 314, 316, 318; ¶ [0058]), the electronic valves being selectively actuable to discharge a single fluid jet from a single one of the nozzles and to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIGS. 4 & 5 elements 412, 420, 312, 314, 316, 318; ¶s [0060], [0064]-[0067], [0076], & [0100], “The control valves 412 are configured to allow or disallow a fluid to flow through the ducts 414, 416 and/or 418 as appropriate. The control valves 412 may be any sort of … electrically controlled valve capable of being opened, closed and/or otherwise actuated in response to a control signal 420 provided by the controller 422. The controller 422 is configured to control the swiveling vanes 320 and a flow of the compressed fluid 336 through at least one of the fluid ejection slots 312, 314, 316, and 318 based on operational conditions.”).
Regarding claim 16, Shmilovich teaches an aircraft (See e.g., FIG. 3 element 300) comprising:
an elongated aircraft body (See e.g., FIG. 3 unlabeled on element 300);
an airfoil attached to the aircraft body (See e.g., FIG. 3 element 302; ¶ [0030]), the airfoil having a wetted surface (See e.g., FIG. 3 element 302; ¶ [0036]), opposing leading and trailing edges (See e.g., FIG. 3 element 302), a chordwise direction extending from the leading to the trailing edge (See e.g., FIG. 3 element 302), and a spanwise direction transverse to the chordwise direction (See e.g., FIG. 3 element 302; ¶s [0003], [0054], [0069], which teach spanwise direction);
an electronic vehicle controller (See e.g., FIGS. 3 & 4 element 422) attached to the aircraft body; and
a fluidic actuator system (See e.g., FIGS. 4 & 5 elements 400 & 500) operable to actively modify ambient airflow across the airfoil (See e.g., FIG. 5 elements 500, 506, 508, 510, & 512), the fluidic actuator system comprising:
a fluid source (See e.g., FIG. 4 element 342);
a plurality of nozzles each mounted at a discrete location of the airfoil spaced from adjacent ones of the nozzles in the spanwise direction, each of the nozzles being (See e.g., FIGS. 4 & 5 elements 312, 314, 316, 318); and
a plurality of electronic valves (See e.g., FIGS. 4 & 5 elements 412; [0058]) each fluidly connecting a respective one or a plurality of the nozzles to the fluid source (See e.g., FIGS. 4 & 5 elements 412, 342, 312, 314, 316, 318; [0058]), the electronic valves being individually and collectively actuable, responsive to a trigger signal received from the vehicle electronic controller, to selectively discharge a single fluid jet from a single one of the nozzles and to selectively discharge multiple fluid jets from a combination of the nozzles, respectively (See e.g., FIGS. 4 & 5 elements 412, 420, 312, 314, 316, 318; ¶s [0060], [0064]-[0067], [0076], & [0100], “The control valves 412 are configured to allow or disallow a fluid to flow through the ducts 414, 416 and/or 418 as appropriate. The control valves 412 may be any sort of … electrically controlled valve capable of being opened, closed and/or otherwise actuated in response to a control signal 420 provided by the controller 422. The controller 422 is configured to control the swiveling vanes 320 and a flow of the compressed fluid 336 through at least one of the fluid ejection slots 312, 314, 316, and 318 based on operational conditions.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 3, 9, 11, 17 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich, and further in view of Kim et al., U.S. Patent 6,390,116 B1 (hereinafter called Kim).
Regarding claim 3, Shmilovich teaches the electronic controller (See e.g., FIG. 4 element 422) and the trigger signal (See e.g., FIG. 4 element 420), but Shmilovich does not teach the programmed elements of the claim which read: the electronic controller is programmed to generate the trigger signal at every time t per wave cycle, where:
t=t0+1/f
and wherein t0 is a first activation time and f is a valve operating frequency.
However, Kim teaches the electronic controller (See e.g., FIG. 1 element 23-electronic controller) is programmed to generate the trigger signal (See e.g., FIG. 1 element 26) at every time t per wave cycle, where: t=t0+1/f and wherein t0 is a first activation time and f is a valve operating frequency (See e.g., FIGS. 1 & 3 element 25-1st valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where graph 43 teaches the elements of the formula in the instant limitation.  Examiner notes that the electronic controller and the trigger signal are being cited in Kim to show that the prior art of Kim teaches the equivalent structures as disclosed in Shmilovich, and the structures in Shmilovich are programmed as taught in Kim).
t per wave cycle, where: t=t0+1/f and wherein t0 is a first activation time and f is a valve operating frequency, as taught in the analogous art of Kim.  One would have been motivated to make such a combination to achieve the predictable result of providing a practical pneumatic oscillator for generating large amplitude pressure and velocity oscillations suitable to prevent stalling on airfoil and diffuser surfaces, as disclosed in Kim (See e.g., Kim column 1 lines 6-10).
Regarding claim 9, as best understood, Shmilovich teaches wherein the airfoil is mounted to a vehicle (See e.g., FIG. 3; ¶ [0030]) with an electronic vehicle controller (See e.g., FIG. 4 element 422), and wherein the plurality of electronic valves [are] each actuable in response to a trigger signal received from the electronic vehicle controller (See e.g., FIG. 4 elements 420 & 422; ¶s [0060], [0065], [0067], [0076], [0081], [0084], & [0100], “The control valves 412 are configured to allow or disallow a fluid to flow through the ducts 414, 416 and/or 418 as appropriate. The control valves 412 may be any sort of … electrically controlled valve capable of being opened, closed and/or otherwise actuated in response to a control signal 420 provided by the controller 422.”).
But Shmilovich does not teach the plurality of electronic valves includes multiple high-speed solenoid valves.
However, Kim teaches the plurality of electronic valves includes multiple high-speed solenoid valves (See e.g., FIG. 1 element 25; column 3 lines 1-2, “The first valve 25 may be an electrically activated solenoid …”).
(See e.g., Kim column 1 lines 6-10).
Regarding claim 11, Shmilovich teaches wherein each of the nozzles includes a straight nozzle with an internal fluid channel having a substantially constant width (See e.g., FIGS. 4 & 5 elements 312, 314, 316, 318).
But Shmilovich does not teach the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil.
However, Kim teaches the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil (Kim See e.g., FIG. 1 element 29).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich and Kim before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil, as taught in the analogous art of Kim.  One would have been motivated to make such a combination to achieve the predictable result of providing a practical pneumatic oscillator for generating large amplitude pressure and velocity oscillations suitable to prevent stalling on airfoil and diffuser surfaces, as disclosed in Kim (See e.g., Kim column 1 lines 6-10)
Regarding claim 17, please refer to the rejections of similar claim 3 hereinabove.


Claims 4-8 and 18-20 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich, and further in view of Kim, and further in view of Shmilovich et al., U.S. Patent Application Publication 2019/0248475 A1 (hereinafter called Shmilovich ‘475).
Regarding claim 4, Shmilovich, as modified by Kim in claim 3 hereinabove further teaches the electronic controller (Shmilovich See e.g., FIGS. 3 & 4 element 422) is programmed to complete the wave cycle for a number N of the electronic valves (Kim See e.g., FIGS. 1 & 3 elements 23-CONTROLLER, 25-first valve, 31-second valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where waves 43 are the result of what was programmed in controller 23 to produce the waves), the wave cycle including transmitting the trigger signal (Kim See e.g., FIG. 1 elements 23, 26, & 32).
But neither Shmilovich nor Kim teaches transmitting the trigger signal to: only a first valve V1 of the electronic valves at t=t0; only a second valve V2 of the electronic valves at t=t1; only an Nth valve VN of the electronic valves at t=tN.
However, Shmilovich ‘475 teaches transmitting the trigger signal to: only a first valve V1 of the electronic valves at t=t0; only a second valve V2 of the electronic valves at t=t1; only an Nth valve VN of the electronic valves at t=tN (See e.g., FIG. 7; ¶s [0048] & [0050]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich, Kim, and Shmilovich ‘475 before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the combined invention of Shmilovich and Kim transmitting the trigger signal to: only a first valve V1 of the electronic valves at t=t0; only a V2 of the electronic valves at t=t1; only an Nth valve VN of the electronic valves at t=tN, as taught in the analogous art of Shmilovich ‘475.  One would have been motivated to make such a combination to achieve the predictable result of the predictable result of a streamlining effect that generates greater global circulation, leading to lift augmentation of the control surface, while the amount of actuation required to create such augmentation is greatly reduced, resulting in significantly less air supply being required, which reduces the overall energy needs of the aircraft and weight of the aircraft, and achieves better fuel efficiency, as disclosed in Shmilovich ‘475 (See e.g., Shmilovich ‘475 ¶ [0092]).
Regarding claim 5, Shmilovich, as modified by Kim and Shmilovich ‘475 in claim 4 hereinabove, further teaches wherein the airfoil includes laterally opposing tip and root ends (Shmilovich See e.g., FIG. 3 element 302; ¶ [0030]), and wherein the electronic valves are activated sequentially in the spanwise direction between the tip and root ends (Shmilovich ‘475 See e.g., FIG. 7; ¶ [0050]).
Regarding claim 6, Shmilovich, as modified by Kim in claim 3 hereinabove further teaches the electronic controller (Shmilovich See e.g., FIGS. 3 & 4 element 422) is programmed to complete the wave cycle for a number N of subsets of the electronic valves (Kim See e.g., FIGS. 1 & 3 elements 23-CONTROLLER, 25-first valve, 32-second valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where waves 43 and 45 are the result of what was programmed in controller 23 to produce the waves), the wave cycle including transmitting the trigger signal (Kim See e.g., FIG. 1 elements 23, 26, & 32).
But neither Shmilovich nor Kim teaches transmitting the trigger signal to: only a first subset S1 of multiple ones of the electronic valves at t=t0; only a second subset S2 of multiple t=t1; only an Nth subset SN of multiple ones of the electronic valves at t=tN.
However, Shmilovich ‘475 teaches transmitting the trigger signal to: only a first subset S1 of multiple ones of the electronic valves at t=t0; only a second subset S2 of multiple ones of the electronic valves at t=t1; only an Nth subset SN of multiple ones of the electronic valves at t=tN. (See e.g., FIG. 7; ¶s [0048], [0050], & [0052]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich, Kim, and Shmilovich ‘475 before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the combined invention of Shmilovich and Kim transmitting the trigger signal to: only a first subset S1 of multiple ones of the electronic valves at t=t0; only a second subset S2 of multiple ones of the electronic valves at t=t1; only an Nth subset SN of multiple ones of the electronic valves at t=tN, as taught in the analogous art of Shmilovich ‘475.  One would have been motivated to make such a combination to achieve the predictable result of the predictable result of a streamlining effect that generates greater global circulation, leading to lift augmentation of the control surface, while the amount of actuation required to create such augmentation is greatly reduced, resulting in significantly less air supply being required, which reduces the overall energy needs of the aircraft and weight of the aircraft, and achieves better fuel efficiency, as disclosed in Shmilovich ‘475 (See e.g., Shmilovich ‘475 ¶ [0092]).
Regarding claim 7, Shmilovich, as modified by Kim and Shmilovich ‘475, in claim 6 hereinabove, further teaches each of the subsets includes two or more of the electronic valves (Shmilovich ‘475 See e.g., FIGS. 6 & 7; ¶s [0048] & [0052])
Regarding claim 8, Shmilovich, as modified by Kim and Shmilovich ‘475 in claim 7 hereinabove, further teaches wherein the airfoil includes laterally opposing tip and root ends (Shmilovich See e.g., FIG. 3 element 302; ¶ [0030], “Embodiments of the disclosure are described herein in the context of a non-limiting application, namely, an aircraft airfoil.”), and wherein the subsets of electronic valves are activated sequentially in the spanwise direction between the tip and root ends (Shmilovich ‘475 See e.g., FIG. 7; ¶ [0050]).
Regarding claim 18, please refer to the rejections of similar claim 4 hereinabove.
Regarding claim 19, please refer to the rejections of similar claim 5 hereinabove.
Regarding claim 20, please refer to the rejections of similar claim 6 hereinabove.


Claim 13 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich, and further in view of Crow et al., U.S. Patent 5,609,779 A (hereinafter called Crow).
Regarding claim 13, Shmilovich teaches each of the nozzles (See e.g., FIGS. 4 & 5 elements 312, 314, 316, 318), but Shmilovich does not teach a diffuser nozzle with an internal fluid channel having an inlet opening of a first width and an outlet opening of a second width greater than the first width.
However, Crow teaches a diffuser nozzle (See e.g., FIGS. 2 & 3 element 15-trapezoidal cross-section diffuser) with an internal fluid channel having an inlet opening of a first width and an outlet opening of a second width greater than the first width (See e.g., FIGS. 2 & 3 element 15).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich and Crow before him, before the effective filing date of the claimed invention, to add (See e.g., Crow column 1 lines 54-59).


Claim 14 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich, and further in view of Gupta et al., U.S. Patent Application Publication 2008/0149205 A1 (hereinafter called Gupta).
Regarding claim 14, Shmilovich teaches each of the nozzles (See e.g., FIGS. 4 & 5 elements 312, 314, 316, 318), but Shmilovich does not teach a passive fluidic oscillator nozzle.
However, Gupta teaches a passive fluidic oscillator nozzle (See e.g., FIGS. 5 & 6 elements 92, 94, 96; ¶s [0021], [0023], & [0035], “Passive devices that can be used … include fluidic oscillators …”).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich and Gupta before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich a passive fluidic oscillator nozzle, as taught in the analogous art of Gupta.  One would have been motivated to make such a combination to achieve the predictable result of to smoothing out variations in the flow and (See e.g., Gupta ¶s [0021] & [0038]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TERRI L FILOSI/Examiner, Art Unit 364402 February 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644